Exhibit 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement’’) is made effective as of
May 21, 2008 (the “Effective Date”) and is entered into this 16th day of
June 2008 by and between George R. Trumbull., whose address is 15 Shadowbrook,
West Simsbury, CT 06092 (the “Consultant”) and NYMAGIC, INC., a New York
corporation, with its principal office located at 919 Third Avenue, 10th Floor,
New York NY 10022 (the “Company”).
     WHEREAS, the Consultant was formerly the chairman of the Board of Directors
and the chief executive officer of the Company, and is currently a member of the
Company’s Board of Directors;
     WHEREAS, the Consultant was until the Effective Dated engaged as the
Chairman of the Board of Directors pursuant to an Employment Agreement between
the Consultant and the Company dated January 10, 2008 and effective January 1,
2008 (the “Employment Agreement”);
     WHEREAS, the Consultant and the Company desire to terminate the Employment
Agreement;
     WHEREAS, the Company acknowledges Consultant’s long history with and
experience in the insurance industry and his skills as an advisor and seasoned
executive,
     WHEREAS, the Company desires to engage the Consultant to provide services
beyond those which would be expected of a member of the Board of Directors to
assist the Chairman of the Board of Directors and the President an Chief
Executive Officer of the Company in connection with Board and operational
matters and in providing them managerial advice and counsel; and,
     WHEREAS, the Consultant is willing to provide the services the Company
requires on the terms and conditions set forth herein:
     NOW THEREFORE, for valuable consideration, the adequacy of which is hereby
acknowledged, the Consultant and the Company agree as follows:
     1. Recitals. The foregoing recitals are incorporated herein and constitute
a part of this Agreement.
     2. The Employment Agreement is hereby novated and is of no further force
and effect and neither the Company nor the Consultant shall have any obligation
to the other thereunder, except that the Company agrees that the grant of 5,000
Restricted Share Units awarded in connection with the Employment Agreement shall
vest on the Effective Date and that it shall issue to the Consultant an
unrestricted share certificate for 5,000 shares of the Company’s common stock.
     3. Services. The Consultant’s primary role is to assist the Chairman of the
Board of Directors as he may request in connection with Board matters, and to
assist the President and Chief Executive Officer of the Company as he may
request in connection with various issues that may arise in the Company’s
operating and risk bearing subsidiaries (the “Services”).

 



--------------------------------------------------------------------------------



 



          The Consultant shall devote as much time to the Services as is
reasonably necessary to achieve the objectives contemplated by this Agreement.
     4. Compensation. The Company will compensate the Consultant for the
Services by paying him an annualized fee of $100,000 payable in four equal
quarterly payments of $25,000 each, the first of which shall be made on
August 21, 2008, and thereafter one each on November 21, 2008, February 21, 2009
and May 21, 2009.
     5. Taxes. The Consultant acknowledges that he is self employed, that the
Company will not withhold taxes and that he shall be responsible for the payment
of all taxes, self-employment taxes and income taxes applicable to the Services.
     6. Term and Termination. (a) This Agreement shall terminate on May 21,
2009, unless it is extended by mutual agreement, or terminated earlier as
provided for herein.
     (b) Either party may terminate this Agreement at any time, on thirty
(30) days prior written notice, which notice shall specify the exact date of
termination.
     (c) The Company may terminate this Agreement at any time in the event the
Consultant ceases to be a member of the Company’s boards of directors.
     (d) This Agreement will terminate immediately upon the merger or
consolidation of the Company into another corporation; the sale of all or
substantially all of its assets; its dissolution and/or its liquidation; or, the
death of the Consultant.
          Upon the termination of this Agreement for any reason other than the
merger or consolidation of the Company into another corporation, or the sale of
all or substantially all of its assets, the Consultant shall be entitled to his
pro rata annualized fee through the date of his termination. In the event the
termination of this Agreement results from the merger or consolidation of the
Company into another corporation, or the sale of all or substantially all of its
assets, the Consultant shall be entitled to the entire amount of his annualized
fee, with the then unpaid portion thereof payable upon the consummation of such
merger or sale.
     7. Independent Contractor Status. Nothing in this Agreement shall be deemed
to create any form of partnership, employer-employee relationship, or joint
venture between the Company and the Consultant.
     8. Indemnification. To the fullest extent permitted by law, the Company
shall indemnify the Consultant from and against any losses, claims, damages or
liabilities (or actions, including shareholder actions, in respect thereof)
related to or arising out of the Consultant’s engagement hereunder, and the
Company will reimburse the Consultant for all reasonable expenses (including
counsel fees) as they are incurred by him in connection with investigating,
preparing or defending any such action or claim.
     9. Assignment. This Agreement is personal to the Consultant, and neither
the Company nor the Consultant may assign its rights or delegate its obligations
hereunder without the prior written consent of the other party; nor shall this
Agreement inure to the benefit of the

 



--------------------------------------------------------------------------------



 



heirs and successors of the parties hereto.
     10. Separability. The invalidity or unenforceability, in whole or in part,
of any provision, term or condition hereof shall not affect the validity or
enforceability of the remainder of such provision, term or condition or of any
other provision, term, or condition.
     11. Governing Law. This Agreement and any disputes arising or resulting
from this Agreement exclusively shall be construed and governed by the laws of
the State of New York without regard to its rules concerning conflicts of laws.
The Consultant expressly acknowledges that he is subject to jurisdiction of the
courts of the State of New York.
     12. Interpretation. Captions or title sections of this Agreement are for
reference purpose only and do not constitute terms or conditions hereof. The
parties acknowledge that they have thoroughly reviewed this Agreement and
bargained over its terms.
     13. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Consultant relating to the Services.
     14. Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed to have been received by a
party when actually received in the case of hand delivery, or two (2) days after
mailing by a nationally recognized overnight carrier, to each party at the
addresses shown below:

     
If to the Consultant:
  If to the Company:
15 Shadowbrook
  NYMAGIC, INC.
West Simsbury, CT 06092
  Attn: Paul J. Hart
 
  919 Third Avenue, 10th Floor
 
  New York, NY 10022

     15. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

              GEORGE R. TRUMBULL   NYMAGIC, INC.    
 
           
/s/ George R. Trumbull
 
  By:   /s/ Paul J. Hart
 
        Name: Paul J. Hart
   
 
  Title:   Executive Vice President    

 